Citation Nr: 0514534	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-14 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation higher than 20 
percent for status post arthroscopic surgery for 
chondromalacia patella, left knee.

2.  Entitlement to an initial evaluation higher than 20 
percent for patella instability, left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to April 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted service connection for left knee 
patellar chondroplasty secondary to patellar dislocation, and 
awarded a 10 percent evaluation effective June 1, 2000.  The 
claims file was later transferred to the RO in San Diego, 
California, due to the veteran's relocation.  In an August 
2002 Statement of the Case (SOC), the RO granted an increased 
rating of 20 percent for left knee disability (painful 
motion), and assigned a separate 20 percent rating for 
instability of the left patella, both effective June 1, 2000.  
In a December 2003 Supplemental Statement of the Case (SSOC), 
the RO continued the 20 percent rating for limitation of 
motion of the left knee and re-characterized this disability 
as status post arthroscopic surgery for chondromalacia 
patella, left knee.

In a January 2005 rating decision, the RO denied increased 
rating claims for chondromalacia patella, right knee; patella 
instability, right knee; and entitlement to individual 
unemployability.  The time limit for filing a notice of 
disagreement does not expire until January 2006.


FINDINGS OF FACT

The veteran's service-connected left knee disability is 
manifested by patellar chondromalacia and evidence of 
arthritic reaction, full flexion, slight limitation of 
extension, significant patellofemoral instability and 
subluxation, history of recurrent dislocation of the patella, 
and functional impairment due to pain. 





CONCLUSION OF LAW

1.  The criteria for an initial rating higher than 20 percent 
rating for limitation of flexion of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5014-5260 (2004).

2.  The criteria for a separate compensable rating for 
limitation of extension of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5261 (2004).

3.  The criteria for a 30 percent evaluation for patella 
instability of the left knee are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 
4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2003); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

I.  Duty to Notify

The RO provided the veteran with a copy of the appealed 
August 2000 rating decision, an August 2002 statement of the 
case (SOC), and supplemental statements of the case (SSOC's) 
dated in December 2003, March 2004, and January 2005 that 
discussed the pertinent evidence, and the laws and 
regulations related to an increased rating claim for left 
knee disability.  These documents essentially notified the 
veteran of the evidence needed to prevail on her claim.

In addition, in March 2001 and May 2004 letters, the RO 
notified the veteran of the evidence needed to substantiate 
her claim, and offered to assist her in obtaining any 
relevant evidence.  These letters gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board notes that the March 2001 VA letter 
substantively addressed the evidence necessary to 
substantiate a service connection claim, rather than 
increased rating.  However, the first page of the March 2001 
letter indicated that the relevant issue was an increased 
rating for left knee disability.  Moreover, the May 2004 VA 
letter addressed the evidence necessary to substantiate 
increased rating claims in general.  Additionally, the SOC 
and multiple SSOC's provided to the veteran contained the 
applicable law for increased ratings.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's, and notice letters dated in March 2001 
and May 2004 complied with the specific requirements of 
Quartuccio (identifying evidence to substantiate the claims, 
the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In an August 2000 rating decision, the RO granted 
service connection for a left knee disability and assigned a 
10 percent rating, which the veteran subsequently appealed.  
In November 2000, the VCAA became effective.  In March 2001 
and May 2004, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate her 
claim on appeal, and clarified what information and evidence 
must be submitted by the veteran, and what information and 
evidence would be obtained by VA.

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In an August 2000 rating decision, the RO granted 
service connection for a left knee disability and assigned a 
10 percent rating, with which the veteran disagreed.  In 
March 2001 and May 2004, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate her claim on appeal, and clarified what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.    

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While the notice 
provided to the veteran in March 2001 and May 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
subsequent VA letters, SOC, and various SSOC's corrected any 
procedural errors and afforded the veteran "a meaningful 
opportunity to participate effectively in the processing of 
her claim."  Mayfield, No. 02-1077, slip op. at 32.  The 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any 
defect with respect to the timing of the VCAA notice 
requirement was non-prejudicial, and VA's duty to notify the 
appellant has been satisfied.

II.  Duty to Assist

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated from April 2002 to February 
2004, and a June 2000 private medical record.  The Board 
finds that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in June 2000, 
November 2001, October 2003, and July 2004, and the examiners 
rendered considered medical opinions regarding the pertinent 
issues in this matter.    

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of an increased rating is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Analysis

In August 2000, the RO granted service connection for a left 
knee patellar chondroplasty secondary to patellar 
dislocation, and assigned a 10 percent evaluation, effective 
June 1, 2000.  The veteran appeals this action.  The RO 
subsequently assigned an increased rating of 20 percent for 
painful motion of the left knee (later re-characterized as 
status post arthroscopic surgery for chondromalacia patella, 
left knee) and assigned a separate 20 percent rating for left 
knee patella instability, both effective June 1, 2000. 

On her VA Form 9, the veteran stated that her left knee 
disability is getting worse and that she has to wear a brace 
to support her knee.  She also noted that the range of motion 
in her left knee is terrible.  In May 2004, the veteran 
submitted a statement that her left knee continues to get 
worse.  She indicated that she is unable to stand or sit for 
long periods of time, and has to get up frequently to stretch 
her knee.  She noted that at any given time, her left knee 
will give out on her, and that because of the pain she cannot 
remember what a good night's sleep feels like.  In July 2004, 
the veteran related that a VA doctor told her she has 
arthritis in her left knee as a result of her injury.  She 
also indicated that the doctor told her she would have pain, 
stiffness, and limited mobility for the rest of her life.  
The veteran submitted a January 2005 statement that she 
cannot walk for long periods of time or extend her left leg 
fully.  In sum, the veteran contends that the present 
severity of her left knee disability is higher than warranted 
by two separate 20 percent ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
know as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Where VA's Rating Schedule does not list a specific 
disability, the disability is rated under criteria where the 
functions affected, anatomical localization, and 
symptomatology are analogous. 38 C.F.R. § 4.20.  The 
assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

In this case, there is no diagnostic code specific to status 
post arthroscopic surgery for chondromalacia patella, left 
knee; or patella instability of the left knee.  For this 
reason, the RO evaluated the veteran's service-connected 
disability by analogy under Diagnostic Code (DC) 5014-5260 
for limitation of flexion of the knee, attributed to 
osteomalacia, and DC 5257 for other impairment of the knee.  
38 C.F.R. § 4.71a.  Separate 20 percent ratings under each 
diagnostic code were assigned, effective June 1, 2000.  The 
Board will consider whether the veteran can receive a higher 
rating under these diagnostic codes, as well as any other 
potentially applicable diagnostic codes.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 
5010.  Degenerative arthritis established by x-ray findings 
will be evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  DC 5003.  Osteomalacia 
also is evaluated based on limitation of motion of the 
affected parts, as degenerative arthritis.  DC 5014. 

The average normal range of motion of the knee is 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 assigns a 30 
percent rating for flexion limited to 15 degrees; a 20 
percent rating for flexion limited to 30 degrees; a 10 
percent rating for flexion limited to 45 degrees; and a 
noncompensable rating for flexion limited to 60 degrees.

DC 5261 addresses limitation of extension of the leg, and 
assigns a 50 percent rating for extension limited to 45 
degrees; a 40 percent rating for extension limited to 30 
degrees; a 30 percent rating for extension limited to 40 
degrees; a 20 percent rating for extension limited to 15 
degrees; a 10 percent rating for extension limited to 10 
degrees, and a noncompensable rating for extension limited to 
5 degrees.

Separate ratings may be assigned under DC 5260 (limitation of 
extension of the leg) and DC 5261 (limitation of flexion of 
the leg).  VAOPGCPREC 9-2004 (2004).

DC 5257 addresses other impairment of the knee, specifically, 
recurrent subluxation or lateral instability.  The ratings 
are based on whether the impairment is severe (30 percent 
disabling), moderate (20 percent disabling), or slight (10 
percent disabling).  The words "severe," "moderate," and 
"slight" are not defined in the VA Schedule for Rating 
Disabilities.  Rather it is the Board's responsibility to 
evaluate all the medical evidence and determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.   

Lateral instability and degenerative arthritis of the knee 
also may be rated separately under DC 5257 and 5003.  
VAOPGCPREC 23-97 (1997).  

DC 5263 assigns a 10 percent rating for genu recurvatum 
(acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated).

Removal of semilunar cartilage, symptomatic is rated as 10 
percent disabling under DC 5259.

DC 5262 addresses impairment of tibia and fibula.  Nonunion 
of, with loose motion, requiring brace is rated as 40 percent 
disabling.  Malunion of with marked knee or ankle disability 
is rated as 30 percent disabling; with moderate knee or ankle 
disability is 20 percent disabling; with slight knee or ankle 
disability is 10 percent disabling.
 
In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  A part that becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  As regards the joints, factors to be 
evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  The intent of the schedule 
is to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

As noted, the RO rated the left knee as 20 percent disabling 
under DC 5014-5260 for limitation of flexion of the left due 
to osteomalacia; and 20 percent disabling under DC 5257 for 
other impairment of the knee, including recurrent subluxation 
or lateral instability.  The Board will review the medical 
evidence of record to determine whether the knee can receive 
higher ratings under these diagnostic codes, or any other 
potentially applicable diagnostic codes.

A June 2000 private treatment record shows the veteran's 
return after the debridement of her patella.  The physician 
noted that an osteochondral transplant was considered, but 
the damage to the patella was too extensive in the lateral 
facet.  Physical examination showed decreased crepitus from 
preoperatively and no effusion.

A June 2000 VA examination report shows subjective complaints 
of pain intermittently two to three times a week, with a 
duration of four to six hours.  The veteran related that her 
left knee swells daily, and is painful and stiff two to three 
times a week.  She also stated that the knee feels like it 
locks about once or twice a week.  She denied any giving way 
of the left knee.  She indicated that the most recent 
dislocation was in April 1992.  It was noted that according 
to private medical records, the veteran had a left knee 
arthroscopy in June 1999, which showed an extensive 
chondromalacia of the left lateral facet.  Probing had 
demonstrated loose cartilaginous segments with significant 
underlying defect, which was thought to be a subchondral 
cyst.  The loose cartilaginous segments were debrided.  The 
patellofemoral articulation was found to be good.  It also 
was noted that in April 2000, the veteran had an arthroscopy 
with a lateral release to the left knee.  The veteran 
indicated that she had been able to reduce the dislocations 
by herself, with no assistance.  The examiner noted that 
there were no constitutional symptoms of inflammatory 
arthritis.  The veteran stated that she has difficulty 
climbing steps due to the pain.  She also noted that bending 
causes pain and is difficult because of the stiffness of her 
knees, and that this affects her daily activities.  She 
indicated that she avoids steps whenever she can due to the 
discomfort of climbing the steps.

Upon physical examination, active flexion of the left knee 
was to 140 degrees.  Extension was to 0 degrees.  Pain began 
at about 90 degrees of flexion, and there were no complaints 
of pain with extension.  The veteran related that additional 
range of motion was affected by pain.  There was no edema, 
effusion, or varus or valgus instability.  McMurray's and 
Lachman's signs were negative.  A positive patellar grind 
test and complaints of tenderness upon palpation of the 
patella were noted.  The veteran's gait was normal; there 
were no callosities, breakdown, or unusual wear pattern.  X-
rays of the left knee showed several small areas of 
demineralization in the patella, which the examiner indicated 
probably represent cystic changes.  It was otherwise a normal 
x-ray.  The diagnosis was history of left knee patellar 
dislocations, and history of left knee patellar chondroplasty 
secondary to patellar dislocation.

A November 2001 VA examination report shows complaints of 
constant left knee pain and severe rather significant 
anterior crepitation.  It was noted that weather changes did 
not seem to bother the veteran, but she was unable to 
participate in any competitive sports.  She was unable to 
bend, squat, run, and jump.  Examination of the left knee 
revealed rather significant palpable and audible crepitation 
of the left knee.  There also appeared to be increased 
mobility of the lateral border of the patella of the left 
knee, indicating that a lateral loose procedure had been 
done.  The left patella was very mobile and the examiner 
noted that it could almost be subluxed laterally.  She had 
full extension of the left knee to 0 degrees and flexion to 
160 degrees, both actively and passively without pain.  The 
examiner diagnosed left knee recurrent dislocations of the 
patella.  He noted that the veteran had two surgical 
procedures performed on the left knee, but that the veteran 
had not done well following the surgeries.  The examiner 
indicated that the veteran has a major disability related to 
her left knee, because not only does she have instability of 
the patella (related to patellofemoral instability), but also 
she has rather severe painful patella chondromalacia.  The 
examiner considered the veteran to have very definitive 
functional impairment related to activities such as deep knee 
bending, stooping, squatting, kneeling, crawling, running, 
jumping, and simply sitting.  It was noted that even at rest, 
her knee is painful to her.  The examiner noted that the 
impairment was on the basis of pain and rather significant 
advanced articular degenerative changes of the knee 
(patellofemoral articulation).  There also was evidence of 
patella instability, but no indication of incoordination.  
The examiner found that the veteran had weakness secondary to 
her pain, but fatigability, per se, was not an issue.  The x-
ray examination showed that the left patellofemoral 
compartment was very narrow compatible with clinical history 
of chondromalacia patella.  There were suspect faint lucent 
cystic changes on the posterior margins of the left patella 
and mild lateral subluxation, 6.4 mm on the left.  Laurin's 
angles open medially on left were considered compatible with 
subluxation and patellar instability.  There also were mild 
impressions on the tibial plateaux.  

An April 2002 VA medical record shows an assessment of left 
knee orthopedic disease.  A May 2002 VA orthopedic surgical 
addendum shows complaints over the last two months of 
intermittent pain and swelling with decreased ability to bear 
weight.  The veteran indicated that she takes Motrin and 
tries to do strength training but has pain.  Physical 
examination of the left knee revealed no warmth, swelling, or 
erythema.  Range of motion was 5 to 120 degrees.  There was 
tenderness to palpation along the joint line medial/lateral, 
but a McMurray's test was negative.  There was 3mm of 
subluxation with varus.  Valgus was negative.  There was no 
assistive device or pressure dressing.  The veteran had 
positive patellar apprehension; a slight antalgic gait; 
normal alignment; and moderate difficulty with five leg 
lifts.  The diagnosis was patellofemoral syndrome secondary 
to recurrent patellar dislocations exacerbated by the 
veteran's quad weakness.  The examiner noted that these were 
moderate symptoms.  After a long discussion regarding the 
options (exercise/strengthening, behavioral modifications, 
nonsteroidal anti-inflammatory drug, and surgery-patellar 
release versus diagnosis of arthroscopy to determine extent 
of cartilage damage and then to consider allograft), the 
veteran decided to proceed with strengthening program.  

A May 2002 VA physical therapy report shows a scope performed 
in August 2000 with a couple of months of pain relief, but 
pain recently gradually worsening.  The pain was located in 
the suprapatellar region, jointline, posterior aspect of the 
left knee.  Extensive physical therapy in the past including 
flexibility, stationary bike, resistive exercises, and ice 
was noted.  There was locking and popping, but no collapse or 
giveway.  The knee reportedly swelled three times a week with 
prolonged activities.  The pain was worse with prolonged 
walking, climbing stairs, squatting, and at night.  It was 
not too bad with static standing.  The x-ray findings were 
the same as those reported on the November 2001 VA 
examination report.

Later in May 2002, a VA prosthetics/orthotics note shows the 
veteran was fitted for orthotics.  A May 2002 VA physical 
therapy addendum shows the veteran's reports of being pleased 
and having relief from patellofemoral taping.  The veteran 
stated she was fairly active with walking and that the left 
knee had responded well.  She indicated that she was ready 
for trial of self-taping.  The assessment showed that the 
veteran reported good relief with patellofemoral taping 
during partial slight squat and walking trial.  A June 2002 
VA physical therapy addendum shows an on-trac knee brace was 
issued.  A July 2002 VA physical therapy report shows that 
the veteran reported she was doing well with her knee brace, 
and that the pain was not as frequent anymore, though she had 
developed blisters on her knee from using the tape.

A September 2002 VA orthopedic clinical note shows complaints 
of pain on average 7 out of 10 and grinding.  The veteran 
stated that she had been very athletic, but now it is all she 
can do to walk her daughter two blocks to school.  She 
indicated that she swims some in an attempt to remain fit and 
rehabilitate her knee.  She also reported that she is working 
with a physical therapist and has been taping her knee, which 
has been helpful.  Surgery was discussed, but the veteran 
indicated that she wanted to exhaust all conservative 
treatment prior to surgical intervention.  Past treatment 
consisted of multiple nonsteroidal anti-inflammatory drugs.  
She was taking over-the-counter Advil and Tylenol, and 
utilizing physical therapy, home exercise program, braces, 
and arthroscopy.  Physical examination revealed small 
effusion, no erythema, or warmth, medial jointline tenderness 
and lateral jointline tenderness, positive patellar 
apprehension, and positive patellar grind.  There also was 
quad atrophy.  Range of motion was 0 to 130 degrees.  
McMurray's test was negative, and there was lateral 
subluxation.  X-ray results were identical to that listed on 
the November 2001 VA examination report and the May 2002 
physical therapy report.  The assessment was subluxing 
patella.  The examiner recommended that the veteran continue 
physical therapy, home exercise program, and taping.

An October 2002 VA nursing note shows the veteran complained 
of severe knee pain at an 8 out 10, worse since the September 
2002 visit.  She also indicated that she is having trouble 
walking and sleeping due to the pain.  She denied swelling, 
warmth, reddening, or numbness.  She was advised to 
immobilize her knee, apply moist heat, and take Tylenol or 
Advil for pain if not contraindicated.

A December 2002 VA medical addendum shows complaints of left 
knee pain intermittently problematic.  The veteran reported 
that over the past week, the usual medication dosage with 
Aleve and warm compresses were not helpful.  She denied any 
recent trauma.  Upon physical evaluation, the left knee had 
chronic appearing effusions, without redness.  The assessment 
was knee degenerative joint disease, with prior patellar 
injuries now with some increase in symptoms.

A January 2003 VA orthopedic clinical note shows the veteran 
is using a patellar stabilizing brace on the left knee.  The 
assessment was history of patellar subluxations, and possible 
meniscal tears with recent instability.

In March 2003, the veteran reported on a VA orthopedic 
clinical note that she desired surgical intervention because 
she felt like she had exhausted all conservative treatment.  
Physical examination revealed no effusion, erythema, or 
warmth.  Patellafemoral crepitus was noted.  

A June 2003 VA physical therapy note shows full active range 
of motion of the left knee.

An October 2003 VA examination report shows complaints of 
continued "crunching," snapping, and popping of the left 
knee, with no dislocation.  The veteran indicated that with 
stairs, stooping, squatting, kneeling, and crawling, she had 
significant pain and was unable to do these particular 
activities.  Examination of the left knee revealed rather 
marked palpable and audible intra-articular and especially 
subpatellar crepitation of the left knee.  The examiner found 
that this markedly limited her ability to do stooping or 
squatting type of activities.  The examiner also noted that 
in the sitting position the rather dramatic crepitation was 
noted both audibly and palpably.  The left knee extended 
fully to 0 degrees and flexion to 155 degrees, both active 
and passive without major discomfort.  Manipulation of the 
knee failed to reveal any ligament laxity (cruciate or 
collateral).  The patella was very definitely hypermobile and 
could be subluxed laterally.  There was increased mobility of 
the lateral border of the left patella secondary to the 
lateral capsule release procedure.  

A February 2004 VA orthopedic clinical note shows complaints 
of sharp pain in the left knee laterally.  The veteran stated 
that she had been ambulating long distances carrying books, 
coinciding with leg pain.  She had a normal gait.  There was 
no effusion, erythema, or warmth.  Lachman's test was 
negative.  There was no lateral or medial instability.  Range 
of motion of the left knee was 0 to 135.  The assessment was 
a possible left knee strain secondary to heavy load.  The 
orthopedist indicated that the knee would be treated 
conservatively and monitored, and it was recommended that the 
veteran limit weight of bag carried over shoulder or use book 
bag on wheels.

A July 2004 VA examination report shows no evidence of major 
surgery.  The veteran was wearing slip-on neoprene supports 
with patella stabilization.  These were removed for the 
examination.  The veteran stood erect without evidence of 
gross deformity of the left knee.  She was barely able to 
squat to 40 percent, with marked, rather palpable and 
audible, severe subpatellar crepitation of the left knee.  In 
the sitting position, active flexion and extension were 
associated again with marked palpable and audible subpatellar 
crepitation of the left knee.  The patella was very mobile 
medially and laterally, especially laterally.  There also was 
evidence of previous lateral capsule release along the 
lateral borders of the patella.  The left knee lacked 5 
degrees of complete extension.  The left knee flexed to 145 
degrees with significant subpatellar pain.  The examiner 
noted that May 2004 x-rays of the left knee apparently 
revealed evidence of significant osteochondral defects in the 
posteromedial aspect of the patella.  Further x-ray studies 
of the left knee in February 2004 revealed evidence of 
multiple subchondral cyst reaction of the left patella.  The 
examiner found that the veteran had a major disability 
related to the condition of her left knee.  She had a history 
of recurrent dislocations of the patella and continued to 
demonstrate rather significant patellofemoral instability.  
She had developed significant patellar chondromalacia and 
evidence of arthritic reaction with subchondral cysts of the 
articular surface of the patella.  She had rather definite 
functional impairment in association with any activity 
involving running, jumping, stooping, squatting, kneeling, 
crawling, and simply walking up and down stairs.  The 
impairment was on the basis of pain with advanced structural 
changes related to the patellofemoral instability and the 
articular degenerative changes.  There was evidence of a very 
definite patellofemoral instability.  There was no indication 
of incoordination.  Weakness of the knee in association with 
her pain and instability appeared to be definite factors of 
her impairment.  Fatigability did not appear to be an issue.  
Repetitive activity involving the left knee was clearly 
associated with increased impairment on the basis of her 
patellar pain.

Upon review of the medical evidence, the Board finds that the 
veteran's left knee disability does not warrant initial 
evaluations higher than 20 percent for limitation of motion, 
but a 30 percent evaluation for patella instability is 
warranted.  

Initially, the left knee cannot receive a rating higher than 
20 percent under DC 5014-5260 for limitation of flexion of 
the leg.  As noted, in order to receive a higher 30 percent 
rating, flexion must be limited to 15 degrees.  DC 5260.  A 
June 2000 VA examination report shows extension to 140 
degrees; pain began at 90 degrees.  A November 2001 VA 
examination report shows flexion was to 160 degrees both 
actively and passively without pain.  An April 2002 VA 
medical record shows flexion was to 120 degrees.  In 
September 2002, a VA orthopedic clinical note shows flexion 
was to 130 degrees.  A June 2003 VA physical therapy report 
shows the left knee had full active range of motion.  An 
October 2003 VA examination report shows flexion to 155 
degrees, both active and passive without major discomfort.  A 
February 2004 VA orthopedic clinical note shows flexion to 
135 degrees.  Finally, a July 2004 VA examination report 
shows flexion to 145 degrees with significant subpatellar 
pain.  

The veteran's left knee disability also does not warrant a 
separate compensable rating under DC 5261 for limitation of 
extension of the leg.  In order to receive at least a 10 
percent rating, extension must be limited to 10 degrees.  
Extension limited to 5 degrees receives a noncompensable 
rating.  DC 5261.   VA medical reports in June 2000 and 
November 2001 show left leg extension to 0 degrees with no 
pain.  An April 2002 VA medical record shows extension to 5 
degrees.  Left leg extension was reported to 0 degrees on VA 
medical records dated in September 2002, June 2003, October 
2003, and February 2004.  In July 2004, a VA examination 
report shows the left leg lacked 5 degrees of complete 
extension.  Although the veteran can receive a separate 
rating under DC 5261 pursuant to VAOPGCPREC 9-2004 (2004), 
the medical evidence shows that the highest rating she can 
receive for limitation of extension would be 0 percent. 

The Board also has considered whether a separate compensable 
evaluation may be made for limitation of motion of the left 
knee due to osteomalacia, which is rated as arthritis under 
DC 5014.  See also DC's 5003 and 5010.  A June 2000 VA 
examination report shows crepitus, although there were no 
findings of inflammatory arthritis.  A November 2001 VA 
examination report shows severe painful patella 
chondromalacia.  X-ray examination revealed that the 
patellafemoral compartment was very narrow, compatible with a 
clinical history of chondromalacia patella.  A September 2002 
VA orthopedic clinical note shows patellar grind.  In 
December 2002, a VA medical record shows degenerative joint 
disease.  A March 2003 VA orthopedic clinical note reports 
patellafemoral crepitus.  An October 2003 VA examination 
report shows marked audible and palpable intra-articular and 
subpatellar crepitation.  A July 2004 VA examination report 
indicates audible subpatellar crepitation, and notes May 2004 
x-rays showing significant osteochondral defects in 
posteromedial aspect of the patella.  There was significant 
patellar chondromalacia and evidence of arthritic reaction 
with subchondral cysts of the articular surface of the 
patella.

Although the evidence shows osteomalacia and arthritis, a 
separate rating for limitation of motion is not applicable.  
Evaluations for distinct disabilities resulting from the same 
injury may be separately evaluated as long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  However, 
limitation of motion of the knee due to status post 
arthroscopic surgery for chondromalacia has been considered 
and compensated under the 20 percent evaluation already 
assigned under DC 5014-5260.  To assign a separate evaluation 
for limitation of the motion of the knee as attributable to 
osteomalacia and arthritis is similarly not permitted under 
the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, DC 5003 and 
following notes, DC 5014.

However, the left knee does warrant a 30 percent rating under 
DC 5257.  As noted, the veteran is rated as 20 percent 
disabling for left patella instability under DC 5257, for 
moderate recurrent subluxation or lateral instability of the 
knee.  In order to receive a higher 30 percent rating, the 
medical evidence must show severe recurrent subluxation or 
lateral instability.  A June 2000 VA examination report shows 
no varus or valgus instability and a history of patellar 
dislocations.  A November 2001 VA examination report shows 
increased mobility of the lateral border of the patella.  The 
patella was very loose, and could almost be subluxed 
laterally.  Recurrent dislocations of the patella were noted; 
and there was patellofemoral instability.  An x-ray showed 
mild lateral subluxation of 6.4 mm.  Laurin's angles were 
open medially compatible with subluxation and patellar 
instability.  An April 2002 VA medical record shows 
subluxation of 3 mm with varus and recurrent patellar 
dislocations.  The diagnosis was patellofemoral syndrome 
secondary to recurrent patellar dislocations.  In May 2002, a 
VA prosthetics/orthotics note shows the veteran was fitted 
for orthotics.  A May 2002 VA physical therapy report shows 
no collapse or giveway, but notes the same November 2001 x-
ray findings of mild lateral subluxation and patellar 
instability.  A June 2002 VA physical therapy addendum shows 
an on-trac knee brace was issued.  A July 2002 VA physical 
therapy report shows the veteran reported that she was doing 
well with her knee brace.  In September 2002, a VA orthopedic 
clinical note shows lateral subluxation and a subluxing 
patella.  A January 2003 VA orthopedic clinical note shows 
history of patella subluxations and possible meniscus tears 
with recent instability.  The note also shows that the 
veteran is using a patellar stabilizing brace on the left 
knee.  An October 2003 VA examination report shows no 
dislocation.  Manipulation of the knee failed to reveal 
ligament laxity (cruciate or collateral).  The patella was 
hypermobile and could be subluxed laterally.  There was 
increased mobility of the lateral border of the left patella 
secondary to lateral capsule release procedure.  A February 
2004 VA orthopedic clinical note shows no lateral or medial 
instability.  In July 2004, a VA examination report shows the 
patella was very mobile medially and especially laterally.  
The examiner noted that the veteran had significant 
patellofemoral instability and that she experienced definite 
functional impairment with any activity as well as weakness 
due to pain and instability.  The examiner noted that the 
pain was passed on advanced structural changes related to the 
patellofemoral instability and degenerative changes.

Overall, the objective evidence shows significant patella 
instability in the left knee resulting in functional 
impairment due to pain and weakness.  Thus, the Board finds 
that the veteran is entitled to a 30 percent rating based on 
severe instability under DC 5257.  This is highest rating the 
veteran can receive under DC 5257; thus a higher rating is 
not warranted

DC 5262 is not for application.  While the left knee has 
loose motion, as indicated above, there is no medical 
evidence that there is a malunion or nonunion of the tibia 
and fibula.  An April 2002 VA medical record shows normal 
alignment in the left knee.    

There is no evidence of genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).  Genu recurvatum is "hyperextension of the 
knee, the lower extremity having a forward curvature."  
Stedman's Illustrated Medical Dictionary 739 (27th ed. 2000).  
Thus, DC 5263 does not apply.  

There is also no evidence of removal of semilunar cartilage, 
so DC 5259 does not apply.

The Board also finds that a rating higher than those already 
assigned, based on functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
is not warranted.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes 
that the medical evidence shows painful motion of the left 
knee, which is an important factor in assessing the level of 
disability involving any form of arthritis.  See 38 C.F.R. 
§ 4.59.  The medical evidence also shows complaints of 
locking, and difficulty climbing stairs, as well as objective 
evidence of weakness secondary to pain, and functional 
impairment in activities such as deep knee bending, stooping, 
squatting, kneeling, crawling, running, jumping, and simply 
sitting.  As noted, however, the veteran's present level of 
disability including functional loss due to pain is 
contemplated by the 20 percent rating under DC's 5014-5260 
and the 30 percent rating under DC 5257.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board notes 
that when service connection was granted for the left knee in 
the August 2000 rating decision, the veteran was granted a 
temporary 100 percent rating effective May 11, 2000, based on 
surgical or other treatment necessitating convalescence.  
However, the evidence shows no distinct periods of time, 
since the ratings became effective on June 1, 2000, during 
which the left knee disability warranted a higher rating.  
Thus, additional higher staged ratings are not in order.

In sum, the Board finds that the evidence more nearly 
approximates the criteria for a 20 percent rating under DC 
5014-5260 and a separate 30 percent rating under DC 5257, for 
a combined rating of 40 percent.  See 38 C.F.R. §§ 4.7, 4.25.  
In making this decision, the Board has considered the 
benefit-of-the-doubt-doctrine, but it does not apply.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluations for the disabilities at issue for 
which an increased evaluation was sought by the veteran on 
appeal.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for the disabilities at issue for which an 
increased compensation benefits is sought on appeal.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an initial evaluation higher than 20 percent 
for status post arthroscopic surgery for chondromalacia 
patella, left knee is denied.

Entitlement to 30 percent for patella instability, left knee 
is granted, subject to the rules and payment of monetary 
benefits.




                     
______________________________________________
	CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


